Exhibit 10.1
Execution Version
CONTRIBUTION AGREEMENT
By and Among
PAA NATURAL GAS STORAGE, L.P.
PNGS GP LLC
PLAINS ALL AMERICAN PIPELINE, L.P.
PAA NATURAL GAS STORAGE, LLC
PAA/VULCAN GAS STORAGE, LLC
PLAINS MARKETING, L.P.
And
PLAINS MARKETING GP INC.
Dated as of April 29, 2010

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     This Contribution Agreement, dated as of April 29, 2010 (this “Agreement”),
is by and among PAA Natural Gas Storage, L.P., a Delaware limited partnership
(the “Partnership”), PNGS GP LLC, a Delaware limited liability company and the
general partner of the Partnership (the “General Partner”), Plains All American
Pipeline, L.P., a Delaware limited partnership (“PAA”), PAA Natural Gas Storage,
LLC, a Delaware limited liability company (“PNGS”), PAA/Vulcan Gas Storage, LLC,
a Delaware limited liability company (“PVGS”), Plains Marketing, L.P., a Texas
limited partnership (“PMLP”), and Plains Marketing GP Inc., a Delaware
corporation (“PMGP”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.” Capitalized terms
used herein shall have the meanings assigned to such terms in Article I.
RECITALS
     WHEREAS, PAA formed the General Partner under the terms of the Delaware
Limited Liability Company Act and contributed $1,000 in exchange for all of the
member interests in the General Partner (the “Initial PNGS GP Interest”).
     WHEREAS, the General Partner and PAA formed the Partnership, pursuant to
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the primary purpose of having the Partnership own, operate and grow the
natural gas storage business that PAA acquired in 2005 and has continuously
operated since that time (the “Gas Storage Business”).
     WHEREAS, in connection with the formation of the Partnership, the General
Partner and PAA contributed $20 and $980, respectively (the “Initial
Contributions”), in exchange for a 2.0% general partner interest (the “Initial
GP Interest”) and a 98.0% limited partner interest (the “Initial LP Interest”),
respectively, in the Partnership.
     WHEREAS, as contemplated by that certain Registration Statement on Form S-1
(Registration No. 333-164492) filed by the Partnership with the Securities and
Exchange Commission (the “Commission”) to register the public offering and sale
of the limited partner interests in the Partnership (as amended, the
“Registration Statement”), PAA intends to cause various transactions to occur at
or prior to the closing of such offering, including the contribution of the
equity interest in the entities that own the Gas Storage Business to the
Partnership.
     WHEREAS, the Parties desire to enter into this Agreement for the purpose of
effecting such transactions.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     The terms set forth below in this Article I shall have the meanings
ascribed to them below:

 



--------------------------------------------------------------------------------



 



     “Applicable Time” has the meaning assigned to such term in Section 2.6.
     “Common Unit” has the meaning assigned to such term in the Partnership
Agreement.
     “Credit Agreement” has the meaning assigned to such term in the Partnership
Agreement.
     “Deferred Issuance and Distribution” has the meaning assigned to such term
in the Partnership Agreement.
     “Effective Time” means 12:01 a.m. Central Standard Time on the date of the
Closing of the Initial Offering.
     “Excess Intercompany Debt” means an amount of Intercompany Debt equal to
the Intercompany Debt as of the Effective Time minus (i) the Partnership’s
initial draw under the Credit Agreement in the amount of $200,000,000 and
(ii) the Net IPO Proceeds.
     “GP Contribution Interest” means an undivided 2% interest in and to PVGS’
100% equity ownership interest in PNGS.
     “Incentive Distribution Rights” has the meaning assigned to such term in
the Partnership Agreement.
     “Initial Offering” has the meaning assigned to such term in the Partnership
Agreement.
     “Intercompany Debt” means the indebtedness owed by PNGS to PAA pursuant to
that certain note payable dated September 3, 2009.
     “Net IPO Proceeds” means the gross amount of proceeds from the Initial
Offering less an amount equal to the sum of (i) the transaction expenses of the
Initial Offering of approximately $2,600,000 and (ii) the Underwriter’s spread
of 6.125% of the gross proceeds from the Initial Offering.
     “Over-Allotment Option” has the meaning assigned to such term in the
Partnership Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of the closing of the Initial
Offering.
     “Partnership Contribution Interest” means all of PVGS’ equity interest in
PNGS except for the GP Contribution Interest.
     “Registration Statement” means the Registration Statement on Form S-1 filed
with the Commission (Registration No. 333-164492).
     “Series A Subordinated Units” has the meaning assigned to such term in the
Partnership Agreement.
     “Series B Subordinated Units” has the meaning assigned to such term in the
Partnership Agreement.

2



--------------------------------------------------------------------------------



 



     “Underwriters” means those underwriters listed in the Underwriting
Agreement.
     “Underwriting Agreement” means that certain Underwriting Agreement to be
entered into among Barclays Capital Inc., UBS Securities LLC, Citigroup Global
Markets Inc. and Wells Fargo Securities, LLC, as representatives of the
Underwriters, the General Partner, the Partnership, PAA and the other parties
thereto.
ARTICLE II
CERTAIN CONTRIBUTIONS AND OTHER TRANSACTIONS
     Section 2.1 Contribution of a 50% Interest in the Excess Intercompany Debt
by PAA to PMLP. Effective immediately following the Effective Time, PAA hereby
contributes, conveys, assigns and transfers to PMLP a 50% interest in the Excess
Intercompany Debt (0.001% of such 50% interest is hereby deemed to have been
contributed by PAA to PMGP and then by PMGP to PMLP).
     Section 2.2 Contribution of a 50% Interest in the Excess Intercompany Debt
by each of PAA and PMLP to PVGS. Effective immediately following the
consummation of the transaction described in Section 2.1, PAA and PMLP each
hereby contribute, convey, assign and transfer to PVGS a 50% interest in the
Excess Intercompany Debt.
     Section 2.3 Contribution of the Excess Intercompany Debt by PVGS to PNGS.
Effective immediately following the consummation of the transaction described in
Section 2.2, PVGS hereby contributes, conveys, assigns and transfers to PNGS the
Excess Intercompany Debt, thereby extinguishing the Excess Intercompany Debt.
     Section 2.4 Contribution of the GP Contribution Interest by PVGS to the
General Partner. Effective immediately following the consummation of the
transaction described in Section 2.3, PVGS hereby contributes, conveys, assigns
and transfers to the General Partner the GP Contribution Interest in exchange
for a membership interest in the General Partner (the “PNGS GP Interest”).
     Section 2.5 Redemption of the Initial PNGS GP Interest. Effective
simultaneously with the consummation of the transaction described in
Section 2.4, the General Partner hereby redeems the Initial PNGS GP Interest in
exchange for the repayment to PAA of the $1,000 contribution made by PAA to the
General Partner in connection with the formation of the General Partner, along
with any interest or other profit that may have resulted from the investment or
other use of such contribution.
     Section 2.6 Contribution of the GP Contribution Interest by the General
Partner to the Partnership. Effective simultaneously with the initial delivery
of Common Units by the Partnership to the Underwriters on the “Initial Delivery
Date” under the Underwriting Agreement (the “Applicable Time”), the General
Partner hereby contributes, conveys, assigns and transfers the GP Contribution
Interest to the Partnership, as a capital contribution, in exchange for (a) a
continuation of its 2.0% general partner interest in the Partnership, (b) the
issuance of the Incentive Distribution Rights and (c) the return of its Initial
Contribution, along with any interest or other profit that may have resulted
from the investment or other use of such Initial Contribution.

3



--------------------------------------------------------------------------------



 



     Section 2.7 Contribution of the Partnership Contribution Interest by PVGS
to the Partnership. Effective as of the Applicable Time, PVGS hereby
contributes, conveys, assigns and transfers the Partnership Contribution
Interest to the Partnership, as a capital contribution, in exchange for
(a) 20,084,529 Common Units (or, to the extent the initial sale of Common Units
by the Partnership to the Underwriters on the “Initial Delivery Date” under the
Underwriting Agreement exceeds 10,000,000 Common Units, a number of Common Units
equal to (i) 20,084,529 minus (ii) the product of (A) the number of such Common
Units sold to the Underwriters in excess of 10,000,000 Common Units and
(B) 1.15), (b) 13,934,351 Series A Subordinated Units, (c) 11,500,00 Series B
Subordinated Units, and (d) the right to receive the Deferred Issuance and
Distribution (collectively, the “MLP LP Interests”).
     Section 2.8 Redemption of the Initial LP Interest. Effective as of the
Applicable Time, the Partnership hereby redeems the Initial LP Interest in
exchange for the repayment to PAA of the Initial Contribution made by PAA to the
Partnership in connection with the formation of the Partnership, along with any
interest or other profit that resulted from the investment or other use of such
Initial Contribution.
     Section 2.9 Assumption of the Intercompany Debt by the Partnership.
Effective immediately following the Applicable Time, the Partnership hereby
assumes the Intercompany Debt obligation (as reduced by virtue of the
transaction consummated pursuant to Section 2.3).
     Section 2.10 Contribution of Proceeds from the Partnership to PAA and
Retirement of the Intercompany Debt. Effective immediately following
consummation of the transaction described in Section 2.9 and in full and
complete satisfaction of the Intercompany Debt, the Partnership shall pay PAA an
amount equal to the aggregate principal and interest outstanding under the
Intercompany Debt as of the Applicable Time (the “Outstanding Debt”), which
amount represents the sum of (i) the Partnership’s initial draw under the Credit
Agreement in the amount of $200,000,000 and (ii) the Net IPO Proceeds.
     Section 2.11 Distribution of the MLP LP Interests and PNGS GP Interest by
PVGS. Effective immediately following consummation of the transaction described
in Section 2.9, PVGS hereby distributes the MLP LP Interests and the PNGS GP
Interest to PMLP and PAA in accordance with their respective percentage
interests in PVGS.
     Section 2.12 Distribution of the MLP LP Interests and PNGS GP Interest by
PMLP. Effective immediately following consummation of the transaction described
in Section 2.11, PMLP hereby distributes the MLP LP Interests and the PNGS GP
Interest owned by it to PAA and PMGP in accordance with their respective
percentage interests in PMLP.
     Section 2.13 Distribution of the MLP LP Interests and PNGS GP Interest by
PMGP. Effective immediately following consummation of the transaction described
in Section 2.12, PMGP hereby distributes the MLP LP Interests and the PNGS GP
Interest owned by it to PAA.

4



--------------------------------------------------------------------------------



 



ARTICLE III
FURTHER ASSURANCES
     From time to time after the Applicable Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional assignments, conveyances, instruments, notices and other documents,
and to do all such other acts and things, all in accordance with applicable law,
as may be necessary or appropriate (a) more fully to assure that the applicable
Parties own all of the properties, rights, titles, interests, estates, remedies,
powers and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so and
(c) more fully and effectively to carry out the purposes and intent of this
Agreement.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Order of Completion of Transactions. The transactions provided
for in Article II of this Agreement shall be completed in the order and at the
times set forth in Article II.
     Section 4.2 Effective Time. Notwithstanding anything contained in this
Agreement to the contrary, the provisions of Article II and Article III shall
not be binding or have any effect until the Partnership executes the
Underwriting Agreement, at which time all such provisions shall be effective and
operative without further action by any Party hereto.
     Section 4.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.
     Section 4.4 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns.
     Section 4.5 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in

5



--------------------------------------------------------------------------------



 



any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.
     Section 4.6 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     Section 4.7 Choice of Law. This Agreement shall be subject to and governed
by the laws of the State of Texas. Each Party hereby submits to the jurisdiction
of the state and federal courts in the State of Texas and to venue in Houston,
Texas.
     Section 4.8 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 4.9 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.
     Section 4.10 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to the specific transactions effected
pursuant to this Agreement and such instruments.
     Section 4.11 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

            PAA NATURAL GAS STORAGE, L.P.
      By:   PNGS GP LLC, its general partner             By:   /s/ Tina L.
Summers         Name:   Tina L. Summers        Title:   Vice President       
PNGS GP LLC
      By:   /s/ Tina L. Summers         Name:   Tina L. Summers        Title:  
Vice President        PLAINS ALL AMERICAN PIPELINE, L.P.
      By:   PAA GP LLC, its general partner             By:   Plains AAP, L.P.,
its sole member             By:   Plains All American GP LLC, its general
partner             By:   /s/ Tim Moore         Name:   Tim Moore       
Title:   Vice President        PAA NATURAL GAS STORAGE, LLC
      By:   /s/ Tim Moore         Name:   Tim Moore        Title:   Vice
President     

Signature Page to Contribution Agreement

 



--------------------------------------------------------------------------------



 



            PAA/VULCAN GAS STORAGE, LLC
      By:   /s/ Tim Moore         Name:   Tim Moore        Title:   Vice
President        PLAINS MARKETING, L.P.
      By:   Plains Marketing GP Inc., its general partner             By:   /s/
Tim Moore         Name:   Tim Moore        Title:   Vice President        PLAINS
MARKETING GP INC.
      By:   /s/ Tim Moore         Name:   Tim Moore        Title:   Vice
President     

Signature Page to Contribution Agreement

 